
	

113 HR 2447 IH: American Manufacturing Competitiveness Act of 2013
U.S. House of Representatives
2013-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2447
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2013
			Mr. Lipinski (for
			 himself, Mr. Kinzinger of Illinois,
			 Mr. Dingell,
			 Mr. Wolf, Mr. Michaud, Mr.
			 Hultgren, and Mr. Ryan of
			 Ohio) introduced the following bill; which was referred to the
			 Committee on Science, Space, and
			 Technology, and in addition to the Committees on
			 Energy and Commerce and
			 the Budget, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To direct the Committee on Technology under the National
		  Science and Technology Council to develop a national manufacturing
		  competitiveness strategic plan, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Manufacturing Competitiveness
			 Act of 2013.
		2.National manufacturing
			 competitiveness strategic planSection 102 of the America COMPETES
			 Reauthorization Act of 2010 (42 U.S.C. 6622) is amended—
			(1)in subsection (b),
			 by striking paragraph (7) and inserting the following:
				
					(7)develop and update a national manufacturing
				competitiveness strategic plan in accordance with subsection (c).
					; and
			(2)by striking
			 subsection (c) and inserting the following:
				
					(c)National
				manufacturing competitiveness strategic plan
						(1)In
				generalThe Committee shall
				develop, and update every 4 years, a strategic plan to improve Government
				coordination and provide long-term guidance for Federal programs and activities
				in support of United States manufacturing competitiveness, including advanced
				manufacturing research and development.
						(2)Committee
				chairpersonIn developing and
				updating the strategic plan, the Secretary of Commerce, or a designee of the
				Secretary, shall serve as the chairperson of the Committee.
						(3)GoalsThe goals of such strategic plan shall be
				to—
							(A)promote growth,
				including job creation, sustainability, and competitiveness, in the United
				States manufacturing sector;
							(B)support the
				development of a skilled manufacturing workforce;
							(C)enable innovation
				and investment in domestic manufacturing; and
							(D)support national
				security.
							(4)ContentsSuch strategic plan shall—
							(A)specify and
				prioritize near-term and long-term objectives to meet the goals of the plan,
				including research and development objectives, the anticipated timeframe for
				achieving the objectives, and the metrics for use in assessing progress toward
				the objectives;
							(B)describe the
				progress made in achieving the objectives from prior strategic plans, including
				a discussion of why specific objectives were not met;
							(C)specify the role,
				including the programs and activities, of each Federal agency in meeting the
				objectives of the strategic plan;
							(D)describe how the
				Federal agencies and federally funded research and development centers
				supporting advanced manufacturing research and development will foster the
				transfer of research and development results into new manufacturing
				technologies and United States based manufacturing of new products and
				processes for the benefit of society to ensure national, energy, and economic
				security;
							(E)describe how such
				Federal agencies and centers will strengthen all levels of manufacturing
				education and training programs to ensure an adequate, well-trained
				workforce;
							(F)describe how such
				Federal agencies and centers will assist small- and medium-sized manufacturers
				in developing and implementing new products and processes;
							(G)take into
				consideration and include a discussion of the analysis conducted under
				paragraph (5); and
							(H)take into
				consideration the recommendations of a wide range of stakeholders, including
				representatives from diverse manufacturing sectors and companies, academia,
				existing Federal advisory committees, such as the Defense Science Board, the
				President’s Council of Advisors on Science and Technology, the Manufacturing
				Council established by the Department of Commerce, and the Labor Advisory
				Committee for Trade Negotiations and Trade Policy, and other relevant
				organizations and institutions.
							(5)Preliminary
				analysis
							(A)In
				generalAs part of developing
				such strategic plan, the Committee shall conduct an analysis of factors that
				impact the competitiveness and growth of the United States manufacturing
				sector, including—
								(i)research, development, innovation,
				technology transfer, and commercialization activities in the United
				States;
								(ii)the adequacy of
				the industrial base for maintaining national security;
								(iii)the state and capabilities of the domestic
				manufacturing workforce;
								(iv)trade, trade
				enforcement, and intellectual property policies;
								(v)financing,
				investment, and taxation policies and practices;
								(vi)the state of
				emerging technologies and markets; and
								(vii)efforts and
				policies related to manufacturing promotion undertaken by competing
				nations.
								(B)Reliance on
				existing informationTo the
				extent practicable, in completing the analysis under subparagraph (A), the
				Committee shall use existing information and the results of previous studies
				and reports.
							(d)ReportNot later than 1 year after the date of
				enactment of the American Manufacturing
				Competitiveness Act of 2013, the Director shall transmit the
				strategic plan developed under subsection (b)(7) to the Committee on Commerce,
				Science, and Transportation of the Senate and the Committee on Science, Space,
				and Technology of the House of Representatives and shall transmit subsequent
				updates to those committees as appropriate.
					(e)Requirement To
				consider strategy in the budgetIn preparing the budget for a
				fiscal year under section 1105(a) of title 31, United States Code, the
				President shall include information regarding the consistency of the budget
				with the goals and recommendations included in the strategic plan developed
				under subsection (b)(7) applying to that fiscal
				year.
					.
			
